Citation Nr: 0832872	
Decision Date: 09/24/08    Archive Date: 09/30/08

DOCKET NO.  04-40 197	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines



THE ISSUES

1. Entitlement to service connection for chronic obstructive 
pulmonary disease to include as due to exposure to certain 
herbicides.  

2. Entitlement to service connection for hemorrhoids.



ATTORNEY FOR THE BOARD

T.S. Willie, Associate Counsel




INTRODUCTION

The veteran, who is the appellant, had active service from 
October 1963 to January 1966.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions in January 2004 and in June 
2004 of a Department of Veterans Affairs (VA) Regional Office 
(RO).  

In July 2006, the Board remanded the claims for additional 
development.  As the requested development has been 
completed, no further action is necessary to comply with the 
Board's remand directives.  Stegall v. West, 11 Vet. App. 268 
(1998).  

FINDINGS OF FACT

1. Chronic obstructive pulmonary disease is attributable to 
the use of tobacco; chronic obstructive pulmonary disease is 
otherwise unrelated to an injury, disease, or event of 
service origin; chronic pulmonary disease is not a disease 
associated with exposure to certain herbicides. 

2. Hemorrhoids were not affirmatively shown to have had onset 
during service; hemorrhoids, which was first diagnosed after 
service, are unrelated to an injury, disease, or event of 
service origin.

CONCLUSIONS OF LAW

1. Chronic obstructive pulmonary disease to include as due to 
exposure to certain herbicides was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1103, 1110, 
1131, 1116, 5107(b) (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.303, 3.307(a)(6), 3.309(e) (2007). 

2. Hemorrhoids were not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2007).

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA amended VA's duties to notify and to assist a 
claimant in developing information and evidence necessary to 
substantiate a claim.  38 U.S.C.A. §§ 5103(a), 5103A; 38 
C.F.R. § 3.159. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate a claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  

The VCAA notice requirements apply to all five elements of a 
service connection claim.  The five elements are: 1) veteran 
status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

The RO provided pre- and post- adjudication VCAA notice by 
letters, dated in October 2003, in January 2004, and in 
August 2006.  The veteran was notified of the type of 
evidence needed to substantiate the claims of service 
connection, namely, evidence of an injury or disease or 
event, causing an injury or disease, during service; evidence 
of current disability; evidence of a relationship between the 
current disability and the injury or disease or event, 
causing an injury or disease, during service. 



The veteran was also notified that VA would obtain service 
records, VA records, and records of other Federal agencies 
and that he could submit records not in the custody of a 
Federal agency, such as private medical records or authorize 
VA to obtain private medical records on his behalf.  The 
notice included the provisions for the effective date of a 
claim and for the degree of disability assignable.  

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Dingess v. Nicholson, 19 Vet. 
App. 473 (2006) (notice of the elements of the claim). 

To the extent that the VCAA notice about the provisions for 
the effective date of a claim and for the degree of 
disability assignable was provided after the initial 
adjudication, the timing of the VCAA notice did not comply 
with the requirement that the notice must precede the 
adjudication.  The timing defect was cured as after the RO 
provided content-complying VCAA notice the claims were 
readjudicated as evidenced by the supplemental statement of 
the case, dated in June 2008.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006) (Timing error cured by adequate 
VCAA notice and subsequent readjudication without resorting 
to prejudicial error analysis.). 

Duty to Assist 

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The RO obtained service records, VA 
records, and private records.  The veteran was afforded a VA 
examination and the RO obtained VA medical opinions.  

As the veteran has not identified any additional evidence 
pertinent to the claims and as there are no additional 
records to obtain, the Board concludes that no further 
assistance to the veteran in developing the facts pertinent 
to the claims is required to comply with the duty to assist. 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background 

Service treatment records show that on entrance examination 
an anal fissure was noted, but hemorrhoids were not.  In 
August 1964, the veteran was hospitalized for evaluation of a 
chronic cough of six months' duration.  History included 
cigarette smoking.  The diagnosis was acute bronchitis.  On 
separation examination, the lungs and chest were evaluated as 
normal, and a chest X-ray was negative.  The anal and rectal 
evaluation was also normal.  The service treatment records 
contain no complaint, finding, history, diagnosis, or 
treatment of hemorrhoids.  

After service, in a rating decision in December 1978, the RO 
denied service connection for chronic bronchitis, considering 
the service treatment records, which was the only evidence of 
record at the time.  After the veteran was notified of the 
determination and of his appellate rights, he did not appeal 
the rating decision and by operation of law, the rating 
decision by the RO became final.  38 U.S.C.A. § 7105(c); 
38 C.F.R. § 3.104(a). 

Private medical records disclose that in January 1990 the 
veteran was admitted for the fifteenth time because of 
chronic obstructive pulmonary disease and chronic bronchitis.  
It was reported that the veteran has been a cigarette smoker 
since 1954, smoking about 1/2 to 2 packs a day.  In July 1991, 
the diagnosis was chronic obstructive pulmonary disease 
secondary to chronic bronchitis.  

On VA examination in November 1992, the diagnosis was no 
evidence of chronic bronchitis.  A pulmonary function test 
revealed a mild obstructive defect.

In a statement, dated in March 1993, F.D.E., MD, stated that 
he saw the veteran in 1976 when he was experiencing a variety 
of symptoms, including a chronic cough, which was diagnosed 
as chronic obstructive pulmonary disease and to rule out 
pulmonary tuberculosis.   

In a decision in October 1995, the Board denied the veteran's 
application to reopen the claim of service connection for 
chronic bronchitis.  And in July 1996, the Board denied the 
veteran's motion for reconsideration of the decision in 
October 1995. 

In a statement, dated in September 1997, F.D.E., MD, stated 
that the veteran was suffering from chronic obstructive 
pulmonary disease. 

On VA examinations in January 1998 and in May 1999, a history 
of chronic obstructive pulmonary disease secondary to chronic 
bronchitis was noted.  On VA examinations in July 2002 and in 
October 2004, the diagnosis was chronic obstructive pulmonary 
disease.  

In September 2003, the veteran filed the current claim of 
service connection for chronic obstructive pulmonary disease.  
Although service connection for chronic bronchitis has been 
denied, and whether or not chronic obstructive pulmonary 
disease is medically related to chronic bronchitis, chronic 
obstructive pulmonary disease is a separate and distinctly 
diagnosed disease, and the claim of service connection is not 
a claim to reopen, but a new claim.  Boggs v. Peake, 520 F.3d 
1330 (Fed. Cir. 2008).  

In January 2004, the veteran filed the current claim of 
service connection for hemorrhoids. 

In October 2003, the Department of the Navy reported that the 
veteran served aboard the USS Charles S. Sperry (DD-697), 
which was in the official waters of the Republic of Vietnam 
from December 6, 1965, to December 13, 1965. 

In statements, dated in January 2004 and in April 2004, 
F.D.E., MD, stated that the veteran was suffering from 
chronic obstructive pulmonary disease and hemorrhoids.

A medical certificate discloses that in July and August 2004 
the veteran was hospitalized for pulmonary tuberculosis and 
chronic obstructive pulmonary.



In the remand in July 2006, the Board directed that the 
veteran be afforded a VA examination to determine whether it 
was at least as likely as not that chronic obstructive 
pulmonary disease was related to the veteran's service and 
whether it was at least as likely as not that hemorrhoids 
were etiologically related to the fissure noted on the 
veteran's entrance examination.

The VA examination requested by the Board was conducted in 
May 2008.  The examiner noted the onset chronic obstructive 
pulmonary disease in the 1960s, and the diagnosis was chronic 
obstructive pulmonary disease.  The examiner expressed the 
opinion that it was less likely as not that chronic 
obstructive pulmonary disease was related to active service.  
The examiner explained that the veteran had a history of 
cigarette smoking and that he continued to smoke and smoking 
was a major factor related to chronic obstructive pulmonary 
disease and since the veteran did not have a history of 
exposure to other environmental hazards that could have had 
more impact than smoking.  

The examiner also expressed the opinion that hemorrhoids were 
less likely than not related to the fissure noted on the 
entrance examination.  The examiner explained that 
hemorrhoids are due to increased venous pressure, which may 
present in old age due to genetics or due to chronic 
constipation and that the fissure noted in active service was 
not clinically significant since the veteran did not complain 
of hemorrhoids until he was out of active service.  

Principles of Service Connection 

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131.

For a claim filed after June 9, 1998, an injury or disease 
attributable to the use of tobacco products during service is 
not a disability for the purpose of VA disability 
compensation under 38 U.S.C.A. §§ 1110,1131.  38 U.S.C.A. 
§ 1103. 


Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service, or if 
preexisting such service, was aggravated by service.  This 
may be accomplished by affirmatively showing inception or 
aggravation during service. 38 C.F.R. § 3.303(a).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support a claim.  38 C.F.R. 
§ 3.303(b). 

A veteran who served in the Republic of Vietnam during the 
Vietnam era (beginning in January 1962 and ending in May 
1975), including service in the waters off shore shall be 
presumed to have been exposed during such service to certain 
herbicide agents, include a herbicide commonly referred to as 
Agent Orange.  38U.S.C.A. § 1116(a)(3); 38 C.F.R. 
§§ 3.307(a)(6), 3.309(e).  

If a veteran was exposed to a certain herbicide agent during 
active military service, there is a presumption of service 
connection for certain diseases, but not for chronic 
obstructive pulmonary disease.  38 U.S.C.A. § 1116(a)(2); 38 
C.F.R. §§ 3.307(a)(6), 3.309(e).

VA's Secretary has determined that a presumption of service 
connection based on exposure to certain herbicides used in 
the Republic of Vietnam during the Vietnam era is not 
warranted for any condition for which the Secretary has not 
specifically determined a presumption of service connection 
is warranted.  Notice, 59 Fed. Reg. 341, 346 (1994).  See 
also 61 Fed. Reg. 41,442, 41,449 and 57,586, 57,589 (1996); 
67 Fed. Reg. 42,600, 42,608 (2002).



Notwithstanding the aforementioned provisions relating to 
presumptive service connection, which arose out of the 
Veteran's Dioxin and Radiation Exposure Compensation 
Standards Act, Pub. L. No. 98-542, § 5, 98 Stat. 2,725, 
2,727-29 (1984), and the Agent Orange Act of 1991, Pub. L. 
No. 102-4, § 2, 105 Stat. 11 (1991), a claimant is not 
precluded from establishing service connection with proof of 
direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. 
Cir. 1994). 

Service connection may also be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d). 

Analysis

Chronic Obstructive Pulmonary Disease

On the basis of the service treatment records, the veteran 
was hospitalized in August 1964 for evaluation of a chronic 
cough of six months' duration.  History included cigarette 
smoking, and the diagnosis was acute bronchitis.  Chronic 
obstructive pulmonary disease was not diagnosed. 

After service, service connection for chronic bronchitis has 
been denied.  Chronic obstructive pulmonary disease was first 
documented in January 1990.  Then it was noted that the 
veteran has been a cigarette smoker since 1954.  In July 
1991, the diagnosis was chronic obstructive pulmonary disease 
secondary to chronic bronchitis.  To the extent that chronic 
obstructive pulmonary disease has been associated with 
chronic bronchitis, there is legal basis for establishing 
service connection for chronic obstructive pulmonary disease 
as a condition proximately due to or the result of a service-
connected disability under 38 C.F.R. § 3.310 because service 
connection for chronic bronchitis has been denied.



Chronic obstructive pulmonary disease is not a condition 
under case law, where lay observation has been found to be 
competent to establish a diagnosis, therefore the 
determination as to the diagnosis of chronic obstructive 
pulmonary disease is medical in nature, that is, not capable 
of lay observation, and competent medical evidence is needed 
to substantiate the claim.  Savage v. Gober, 10 Vet. App. 
488, 498 (1997) (On the question of whether the veteran has a 
chronic condition since service, the evidence must be medical 
unless it relates to a condition as to which, under case law, 
lay observation is competent); Barr v. Nicholson, 21 Vet. 
App. 303 (2007) (Lay testimony is competent to establish the 
presence of observable symptomatology, where the 
determination is not medical in nature and is capable of lay 
observation).

Where as here the determination involves questions of a 
medical diagnosis, not capable of lay observation, or of 
medical causation, competent medical evidence is required to 
substantiate the claim.  Competent medical evidence means 
evidence provided by a person who is qualified through 
education, training, or experience to offer a medical 
diagnosis, statement, or opinion.  38 C.F.R. § 3.159.

As for competent medical evidence of a diagnosis, chronic 
obstructive pulmonary disease was first documented in 1990 
and there was a history, dating to the 1960s.  In a 
statement, dated in March 1993, F.D.E., MD, stated that he 
saw the veteran in 1976 when he was experiencing a variety of 
symptoms, including a chronic cough, which was diagnosed as 
chronic obstructive pulmonary disease, which was started in 
August 1964.  

As for competent medical evidence of medical causation, on VA 
examination in May 2008, the examiner expressed the opinion 
that it was less likely as not that chronic obstructive 
pulmonary disease was related to active service.  The 
examiner explained that the veteran had a history of 
cigarette smoking and that he continued to smoke and smoking 
was a major factor related to chronic obstructive pulmonary 
disease since the veteran did not have a history of exposure 
to other environmental hazards that could have had more 
impact than smoking.  

To the extent that F.D.E., MD, stated that the veteran had a 
chronic cough, which started in August 1964, the physician 
did not address the clinical significance of smoking, a major 
risk factor related to chronic obstructive pulmonary disease.  

As for the probative value of the medical opinions, among the 
factors for assessing the evidence is the thoroughness and 
detail of the opinion.  Prejean v. West, 13 Vet. App. 444, 
448-9 (2000).  As the VA examiner's opinion was more 
thorough, accounting for the clinical data, a long history of 
cigarette smoking, the Board places more weight on the VA's 
examiner's opinion, which opposes rather than supports the 
claim.

Moreover as the VA examiner attributed chronic obstructive 
pulmonary disease to the use of tobacco, and as 38 U.S.C.A. § 
1103 prohibits service connection for disease or injury due 
to the use of tobacco products during service, the use of 
tobacco products during service can not be the basis for the 
grant of service connection. 

As for the veteran's statements, relating chronic obstructive 
pulmonary disease to service, where as here the determination 
involves a question of a medical diagnosis, not capable of 
lay observation, or of medical causation, competent medical 
evidence is required to substantiate the claim.  38 C.F.R. 
§ 3.159.

As a lay person, the veteran is not qualified through 
education, training, and expertise to offer an opinion on a 
medical diagnosis, not capable of lay observation, or on 
medical causation.

For these reasons, the Board rejects the veteran's statements 
as competent evidence to establish a diagnosis of chronic 
obstructive pulmonary disease during service or of a nexus 
between chronic obstructive pulmonary disease and service.  
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).



Whether or not the veteran served in Vietnam to trigger 
presumptive service connection for certain diseases 
associated with exposure to herbicides, including Agent 
Orange, in Vietnam, and the Board need not make that factual 
determination, because chronic obstructive pulmonary disease 
is not a disease associated with exposure to herbicides, 
including Agent Orange, for which service connection on a 
presumptive basis may be established.  38 U.S.C.A. 
§ 1116(a)(2); 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  

Also, there is no competent evidence that chronic obstructive 
pulmonary disease is actually caused by exposure to 
herbicides, including Agent Orange.  Combee at 34 F.3d 1039.  

For these reasons, the preponderance of the evidence is 
against the claim, and the benefit-of-the-doubt standard of 
proof does not apply.  38 U.S.C.A. § 5107(b).

Hemorrhoids 

On the basis of the service treatment records, hemorrhoids 
were not affirmatively shown to have had onset during 
service.  38 U.S.C.A. §§ 1110,1131; 338 C.F.R. § 3.303(a). 

And as there is no competent evidence either contemporaneous 
with or after service that hemorrhoids were otherwise noted, 
that is, observed during service, the principles of service 
connection pertaining to chronicity and continuity of 
symptomatology under 38 C.F.R. § 3.303(b) do not apply.  
Savage v. Gober, 10 Vet. App. 488, 495-96 (1997).

The record does show that after service hemorrhoids was first 
documented in 2004.  

As hemorrhoids are not a condition under case law, where lay 
observation has been found to be competent to establish a 
diagnosis, the determination as to the diagnosis of 
hemorrhoids is medical in nature, that is, not capable of lay 
observation, and competent medical evidence is needed to 
substantiate the claim.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997) (On the question of whether the veteran has a 
chronic condition since service, the evidence must be medical 
unless it relates to a condition as to which, under case law, 
lay observation is competent); Barr v. Nicholson, 21 Vet. 
App. 303 (2007) (Lay testimony is competent to establish the 
presence of observable symptomatology, where the 
determination is not medical in nature and is capable of lay 
observation).

Where as here the determination involves questions of a 
medical diagnosis, not capable of lay observation, or of 
medical causation, competent medical evidence is required to 
substantiate the claim.  Competent medical evidence means 
evidence provided by a person who is qualified through 
education, training, or experience to offer a medical 
diagnosis, statement, or opinion.  38 C.F.R. § 3.159.

As for competent medical evidence of a diagnosis or of 
medical causation, hemorrhoids was first documented in 2004, 
and on VA examination in May 2008, the examiner expressed the 
opinion that hemorrhoids were less likely than not related to 
the fissure noted on the entrance examination.  The examiner 
explained that hemorrhoids are due to increased venous 
pressure, which may present in old age due to genetics or due 
to chronic constipation and that the fissure noted in active 
service was not clinically significant since the veteran did 
not complain of hemorrhoids until he was out of active 
service.  The opinion opposes, rather than supports, the 
claim, and the evidence is uncontroverted.

As for the veteran's statements in which he relates 
hemorrhoids to service, hemorrhoids are not a condition under 
case law, where lay observation has been found to be 
competent.  Where as here the determination involves a 
question of a medical diagnosis, not capable of lay 
observation, or of medical causation, competent medical 
evidence is required to substantiate the claim.  38 C.F.R. 
§ 3.159.

As a lay person, the veteran is not qualified through 
education, training, and expertise to offer an opinion on a 
medical diagnosis, not capable of lay observation, or on 
medical causation.

For these reasons, the Board rejects the veteran's statements 
as competent evidence to establish a diagnosis of hemorrhoids 
during service or of a nexus between hemorrhoids and service.  
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

And there is no competent medical evidence that causally 
links hemorrhoids to an established injury, disease, or event 
in service, and as the only medical opinion of record is 
unfavorable to the claim, and as the Board may consider only 
independent medical evidence to support its finding on the 
questions of a medical diagnosis, not capable of lay 
observation, or on medical causation, the preponderance of 
the evidence is against the claim and the benefit-of-the-
doubt standard of proof does not apply.  38 U.S.C.A. 
§ 5107(b).


ORDER

Service connection for chronic obstructive pulmonary disease 
to include as due to exposure to certain herbicides is 
denied.

Service connection for hemorrhoids is denied.


____________________________________________
George E. Guido Jr. 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


